Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-30 is indicated because: 
The e-Terminal Disclaimer filed on 09/08/2022 that overcame the Double Patenting Rejection; 
In light of the Patent Board Decision on 09/02/2021, all the rejections have been withdrawn; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a housing, a hollow chamber, an upper portion, an opening, a lid, heating element, said cooking system is operable in a plurality of modes including a pressure cooking mode and a dry cooking mode, wherein in said pressure cooking mode the cooking system is operable as a pressure cooker and in said dry cooking mode the cooking system is operable as a dry cooker, wherein in said pressure mode, the cooking system reaches a pressure of at least 40 kPa.… as cited in the independent claims 1 and/or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/08/2022